ACCEPTED
                                                                                                      06-14-00100-CV
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                4/27/2015 12:37:04 PM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                       No. 6-14-00100-CV

THOMAS HAYES, MARGARET HAYES,                               IN THE COURT OF APPEALS
                                                                               FILED IN
                                                                        6th COURT OF APPEALS
VS.                                                                       TEXARKANA, TEXAS
                                                            FOR THE 6TH SUPREME
                                                                        4/27/2015 12:37:04 PM
JAMES H. DAVIS, INDIVIDUALLY,                               JUDICIAL DISTRICTDEBBIE
                                                                                 OF AUTREY
                                                                                     TEXAS
JAMES H. DAVIS D/B/A J.D. MINERALS                           TEXARKANA, TEXASClerk
AND JDMI, LLC.


              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Mark Mueller, APPELLANT, and pursuant to the Texas Rules Appellant

Procedure, moves this court to extend time to file the brief and for such would respectfully show

as follows:

       1. On October 8, 2014, the 71st Judicial Court of Harrison County entered final summary

judgment in cause number 11-0858 in favor of Defendant JAMES H. DAVIS INDIVIDUALLY,

JAMES H. DAVIS D/B/A J.D. MINERALS AND JDMI, LLC, and against PLAINTIFF.

2. On May 4, 2009, a Motion for New Trial was filed by appellants.

       3. On October 17, 2014, Plaintiff filed his motion for rehearing and motion for new trial.

       4. On December 19, 2014, Notice of Appeal was filed in this Honorable Court.

       5. On or about March 31, 2015, the District Clerk of Harrison County, Texas filed the

clerk's record with this Honorable Court.

       6. Appellate's attorney has recently been involved in the following cases, which has

created a great deal of time to be expended on said case:

i. Henderson v. Frankston Healthcare Center, Cause No. 12,465, in County Court at Law in
Anderson County, Texas, just resolved at mediation

ii. Renfro v. Frankston Healthcare Center, Cause No. 12,466, in County Court at Law in
Anderson County, Texas, just resolved at mediation.

iii. Newton, v. Frankston Healthcare Center, Cause No. 12,471, in County Court at Law in
Anderson County, Texas, just resolved at mediation

iv. Claiborne v. Frankston Healthcare Center, Cause No., 12,468, pending in Anderson County
Court at Law in Anderson County, Texas, just resolved at mediation

v. Bowie v. Martin Transport, Inc., Cause No. 2:14-cv-998, pending in the Eastern District of
Texas, Marshall division, finished depositions, and mediation set for this week

vi. Dean et al v. Hospice of East Texas, Cause No. 6:14-cv-766, in the Eastern District of Texas,
Tyler Division, resolved about three weeks ago

vii. Chavez et al v. Odum Services, Cause No. 2:13-cv-805, in the Eastern District of Texas,
Marshall Division, resolved but issues remain, causing more work


       7. Appellant requests and additional thirty (30) days to file the brief, that is an extension

of time to and including May 30, 2015. .

        8. Appellant needs additional time to file the brief because Appellant's attorney has been

working on the cases set forth above and several other cases with certain time constraints and

has had insufficient time to prepare Appellant's Brief.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant an

extension of time to file the brief in this cause until May 30, 2015.


                      RESPECTFULLY SUBMITTED
                      /s/R. Bob Whitehurst
                       Bob Whitehurst
                       5380 Old Bullard Road, Suite 600, #363
                       Tyler, Texas 75703
                       (903)593-5588
                       State Bar #21358100
                              CERTIFICATE OF CONFERENCE

       Prior the filing of this motion, I contacted Douglas McLallen via fax, attorney for
appellee, and he indicated he was unopposed to said motion.
                                       /s/R. Bob Whitehurst
                                         Bob Whitehurst



                                 CERTIFICATE OF SERVICE

   I hereby certify that a true copy of the above and foregoing instrument has been served on all
counsel of record in accordance with the Rules of Civil Procedure on this 27th day of April,
2015.

                                             /s/R. Bob Whitehurst
                                               Bob Whitehurst